DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claimed invention of: 

    PNG
    media_image1.png
    563
    730
    media_image1.png
    Greyscale


and dependent claims thereon are novel and non-obvious. The closest prior art is due to Burns (US 2010/0130447). Burns teaches compounds of formula I kinase associated diseases such as immunological and inflammatory diseases; hyperproliferative diseases including cancer and diseases involving neo-angiogenesis; renal and kidney diseases; bone remodeling diseases; metabolic diseases; and vascular diseases (abstract).  Formula I, as taught by Burns, embraces the tyrosine kinase inhibitor of the instant invention, however the teaching of compound and disease is very broad. Applicant claims a very narrow and focused composition and condition. Moreover, Applicant has demonstrated the combination of compound 1 (illustrated in claim 1) with that of tadalifil and ambrisentan exhibits a 70% increase in PDGFB gene expression as compared to 1) vehicle only; 2) tadalafil+ambrisentan and vehicle; and 3) vehicle and compound 1 (page 50, example 6 and 7).

    PNG
    media_image2.png
    524
    618
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    543
    572
    media_image3.png
    Greyscale


Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 10,231,996 overcomes the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 27-47 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627